Order entered March 20, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-18-01411-CV

                                  SIMEON COKER, Appellant

                                                 V.

                    COMMISSION FOR LAWYER DISCIPLINE, Appellee

                        On Appeal from the 191st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-17-15478

                                             ORDER
          Both the clerk’s record and the reporter’s record in this case are overdue. By postcard

dated December 20, 2018, we notified the Dallas County District Clerk that the clerk’s record

was overdue and directed her to file the clerk’s record within thirty days. Also by postcard dated

December 20, 2018, we notified Melba Wright, Official Court Reporter for the 19st Judicial

District Court, that the reporter’s record was overdue and directed her to file the reporter’s record

within thirty days. On January 10, 2019, Ms. Wright informed the Court the reporter’s record

had not been filed because appellant had not paid or made arrangements to pay for the reporter’s

record.     On January 22, 2019, appellant replied to our inquiry regarding the reporter’s record

stating he “is in the process of sending the payment via mail.” The Dallas County Clerk has

failed to respond to our notice regarding the clerk’s record.
       Accordingly, this Court ORDERS Felicia Pitre, Dallas County District Clerk, to file,

within TEN DAYS of the date of this order, either (1) the clerk’s record or (2) written

verification that appellant has not paid for or made arrangements to pay for the clerk’s record and

that appellant has not been found entitled to proceed without payment of costs. We notify

appellant that if we receive verification he has not paid for or made arrangements to pay for the

clerk’s record and has not been found entitled to proceed without payment of costs, we will,

without further notice, dismiss the appeal. See TEX. R. APP. P. 37.3(b).

       We also ORDER Ms. Wright, Official Court Reporter for the 191st Judicial District

Court, to file, within TEN DAYS of the date of this order, either (1) the reporter’s record; or (2)

written verification that appellant has not paid for or made arrangements to pay for the reporter’s

record and that appellant has not been found entitled to proceed without payment of costs. We

notify appellant that if we receive verification he has not paid for or made arrangements to pay

for the reporter’s record and has not been found entitled to proceed without payment of costs, we

will order the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following persons:

       Felicia Pitre
       Dallas County District Clerk

       Melba Wright
       Official Court Reporter
       191st Judicial District Court

       Gena Slaughter
       Presiding Judge
       191st Judicial District Court



                                                     /s/    ROBERT D. BURNS, III
                                                            CHIEF JUSTICE